                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

LAURA ROBERTS                                                               PLAINTIFF

V.                               NO. 4:19-CV-72

SYMETRA LIFE INSURANCE CO.                                                DEFENDANT

                                          ORDER

       This case is dismissed with prejudice pursuant to the parties’ motion (Doc. No.

13), each party bearing its own fees and costs.

       It is so ordered this 7th day of October, 2019.



                                           ______________________________________
                                           UNITED STATES DISTRICT JUDGE
